Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 20, 2022

                                      No. 04-21-00536-CV

               IN THE INTEREST OF B.N.A.T, A.S.A.T., S.G.A.T., Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CI02828
                          Honorable Nick Catoe Jr., Judge Presiding


                                         ORDER

        The clerk’s record was due to be filed with this court on January 3, 2022. See TEX. R.
APP. P. 35.1(c). On December 29, 2021, the Bexar County District Clerk notified this court that
Appellant has not paid the clerk’s fee for preparing the record and Appellant is not entitled to a
free clerk’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution without further notice. See id. R. 37.3(b).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court